Exhibit 10.3

INTERNATIONAL TEXTILE GROUP, INC.

2008 EQUITY INCENTIVE PLAN

FORM OF PERFORMANCE SHARE AWARD AGREEMENT

Date of Grant: [grant date]

1. Grant of Performance Shares. Subject to the terms and conditions herein and
the provisions of the International Textile Group, Inc. (the “Company”) 2008
Equity Incentive Plan (the “Plan”), the Company on the above date has granted to
the grantee named below (the “Grantee”) Performance Shares equivalent to the
number of shares of [Convertible Preferred] [Common] Stock shown below:

Grantee: [name of Grantee]

Performance Shares: equivalent to [number of] shares of [Convertible

Preferred][Common] Stock

All capitalized terms used herein shall have the same meaning as set forth in
the Plan, except as otherwise specified in this agreement.

2. Performance Goals. Subject to the vesting rules below, the Performance Shares
or portions thereof shall be earned upon attainment of the following Management
Objectives during the relevant Performance Period, as certified by the
Committee:

[INSERT DESCRIPTION OF PERFORMANCE CRITERIA &

PERFORMANCE PERIODS]

provided that there has not been a Termination of Employment of Grantee before
the relevant Management Objectives for a Performance Period have been satisfied.

3. Vesting and Forfeiture. Any Performance Shares that have not been earned
under paragraph 2 at the end of any relevant Performance Period shall be
forfeited. Fifty percent (50%) of the Performance Shares that have been earned
under paragraph 2 for any Performance Period shall be vested at the end of such
Performance Period; the remaining fifty percent (50%) of the Performance Shares
earned for such Performance Period shall be vested upon the one-year anniversary
of the end of the Performance Period, provided that there has not been a
Termination of Employment of Grantee before such date. Upon the Grantee’s
Termination of Employment other than as a result of death, Disability,
involuntary termination other than for Cause, or voluntary termination with Good
Reason, any Performance Shares that have not both been earned under paragraph 2
and become vested under this paragraph 3 shall be forfeited.

4. Special Rules Upon Death, Etc. Notwithstanding paragraphs 2 and 3, if there
has not previously been a Termination of Employment of Grantee, upon the
occurrence of the earlier of the following events:

 

  (a) the Grantee’s death;

 

  (b) the Grantee’s Termination of Employment as a result of Disability; or



--------------------------------------------------------------------------------

  (c) the Grantee’s involuntary Termination of Employment with the Company and
all Affiliates other than for Cause or the Grantee’s voluntary Termination of
Employment with the Company and all Affiliates with Good Reason, provided,
however, that the Grantee executes an Agreement, Waiver and General Release, in
form and substance satisfactory to the Company, in connection with such
Termination of Employment;

any individual Management Objectives for the Performance Period in which the
event occurs shall be deemed satisfied at the target level, and any other
Management Objectives for the Performance Period shall be applied in the same
manner as under paragraph 2 to determine whether the Grantee’s Performance
Shares are earned for such Performance Period. The Performance Shares so earned
for the Performance Period in which the event occurs shall be 100% vested as of
the end of such Performance Period, and any Performance Shares earned for any
prior Performance Period that have not previously become vested under paragraph
3 shall become vested upon such event.

5. Payment. Except as otherwise specified in paragraph 7 of this agreement:

 

  (a) The value of Performance Shares that are earned in accordance with
paragraph 2 and become vested under paragraph 3 or 4, whichever is applicable,
shall be payable in cash, shares of Stock or a combination thereof, as specified
by the Committee to the Grantee or the Grantee’s Beneficiary in the event of the
Grantee’s death.

 

 

(b)

The amount vested under paragraph 3 or 4, whichever is applicable, shall be paid
after the end of the calendar year in which it becomes vested and no later than
the 15th day of the third month after the end of such year.

 

  (c) The value of Performance Shares payable shall be the Fair Market Value of
the equivalent number of shares of Stock.

6. Dividend Equivalents. An amount equivalent to the aggregate dividends payable
from the date of grant of Performance Shares to the date of payment with respect
to such Performance Shares on the number of shares of Stock equivalent to the
number of Performance Shares that have been earned by, and become vested with
respect to, the Grantee shall be payable to or on behalf of the Grantee at the
same time and in the same manner as the payment of value with respect to the
Performance Shares.

7. Change of Control. Notwithstanding any other provisions of this agreement,
but subject to the terms and conditions of the Plan, in the event of a Change of
Control:

 

  (a) The value of any Performance Shares held by the Grantee relating to
Performance Periods before the Performance Period in which the Change of Control
occurs that have been earned but not paid will become vested and be paid in cash
upon the Change of Control; and



--------------------------------------------------------------------------------

  (b) The Management Objectives with respect to any Performance Shares awarded
to the Grantee for a Performance Period that has not been completed at the time
of the Change of Control will be deemed satisfied at the target level for the
Performance Period, and the value of such Performance Shares will become vested
and be paid in cash upon the Change of Control.

8. Nontransferability. Performance Shares shall not be assignable or
transferable, except by will or by the laws of descent and distribution. Any
distributee by will or by the laws of descent and distribution shall be bound by
the provisions of the Plan. Any attempt to assign, pledge, transfer,
hypothecate, or otherwise dispose of any right to Performance Shares and any
levy of execution, attachment, or similar process on Performance Shares shall be
null and void.

9. Adjustment. In the event that any distribution, capital contribution,
split-up, reorganization, merger, consolidation, spin-off, reclassification,
split or combination of Stock, or other similar transaction or event affects the
Stock such that an adjustment is determined by the Committee to be appropriate
under the Plan, then the Committee shall, in its sole discretion and in such
manner as it may deem equitable, adjust any or all of the number, kind, or other
terms of the Performance Shares.

10. No Right to Employment. Nothing contained in this Performance Share
agreement shall confer upon any Grantee any right to the continuation of his
employment, agency, or other relationship with the Company or any Affiliate or
interfere in any way with the right of the Company or any Affiliate, subject to
the terms of any separate employment or other agreement to the contrary, at any
time to terminate such employment or agreement or to increase or decrease the
compensation of the individual from the rate in effect at the time of the grant
of Performance Shares.

11. Withholding. Whenever a payment is to be made with respect to Performance
Shares granted under this agreement, the Company shall have the right to
withhold from such payment, or to require the recipient to remit to the Company
prior to the payment, an amount sufficient to satisfy any federal, state, and
local withholding tax requirements with respect to such payment. If any portion
of a payment is being made in the form of shares of Stock, in the Committee’s
sole discretion and in the manner and amount determined by the Committee, the
recipient may elect to satisfy any withholding obligation, in whole or in part,
by electing to have the Company withhold shares of Stock (that would otherwise
be issued or transferred to such person) with a fair market value equal to the
amount required to be withheld.

12. No Fractional Shares. No fractional shares shall be issued under the Plan,
and cash shall be paid in lieu of any fractional shares granted under the Plan.

13. Administration and Interpretation. In consideration of the grant, the
Grantee agrees that the Committee shall have the exclusive power to interpret
the Plan and this agreement and to adopt such rules for the administration,
interpretation, and application of the Plan and agreement as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final,
conclusive, and binding upon the Grantee, the Company, and all other interested
persons. No member of the



--------------------------------------------------------------------------------

Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this agreement.
The Committee may delegate its interpretive authority to an officer or officers
of the Company.

14. Notices. Any notices required under this agreement to be given to the
Company shall be addressed to:

International Textile Group, Inc.

Attn: Corporate Secretary and Vice President – Human Resources

804 Green Valley Road

Suite 300

Greensboro, NC 27408

and any notices required to be given to the Grantee shall be sent to the
Grantee’s address as shown in the records of the Company.

15. Plan Binding. The Grantee acknowledges receipt of the Plan and acknowledges
that the Plan provisions govern the terms of the Performance Shares to the
extent they are not inconsistent with this agreement.

16. Governing Law. The provisions of the Plan and this Performance Shares
agreement shall be governed by and interpreted in accordance with the laws of
Delaware, without giving effect to principles of conflicts of laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, International Textile Group, Inc. has caused this agreement
to be executed by an appropriate officer and the Grantee has executed this
agreement, both as of the date of grant shown above.

 

INTERNATIONAL TEXTILE GROUP, INC. By:     

Dated:     

 

Grantee:     

Dated:     